United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Baltimore, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Stephen Dunn, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1102
Issued: December 5, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On April 1, 2011 appellant, through her representative, filed a timely appeal from an
October 22, 2010 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP met its burden of proof to terminate compensation for wageloss and medical benefits effective April 11, 2010.
FACTUAL HISTORY
Appellant filed an occupational disease claim (Form CA-2) in January 1982 alleging that
she sustained a pulmonary condition causally related to her federal employment as a letter

1

5 U.S.C. § 8101 et seq.

sorting machine operator. OWCP accepted the claim for temporary aggravation of bronchial
asthma. Appellant stopped working in 1989 and began receiving compensation for wage loss.
OWCP referred appellant to Dr. Surjit Julka, a pulmonary specialist, for a second opinion
examination regarding a continuing employment-related condition. In a report dated May 22,
2007, Dr. Julka provided a history and results on examination. He diagnosed bronchial asthma
and responded to a question as to whether the diagnosis was employment related by answering
“no.”
By decision dated July 2, 2007, OWCP terminated compensation for wage-loss and
medical benefits. On July 30, 2007 appellant requested a hearing before OWCP’s hearing
representative. She submitted a November 16, 2007 report from Dr. Jeffrey Gaber, an internist,
who provided a history noting that she had a long history of asthma, including a hospitalization
in 1973. According to Dr. Gaber appellant was “unable to take long walks, run or be exposed to
a dusty environment and, therefore, is unable to resume full-time activity as an LSM operator.
[Appellant] continues to suffer from the residual effects of the exposures that occurred at work
which, in my opinion, are permanent in nature.”
By decision dated February 26, 2008, OWCP’s hearing representative vacated the July 2,
2007 decision. The hearing representative found that a conflict existed between Dr. Gaber and
Dr. Julka, and the case was remanded for resolution of the conflict.
Appellant was referred to Dr. Jay Gerstenblith, a Board-certified pulmonary specialist,
selected as a referee physician. In a report dated May 21, 2008, Dr. Gerstenblith opined that
there was a strong possibility that the worsening of her condition was related to the work
exposures. In a report dated June 23, 2008, he stated that it appeared appellant’s asthma was
permanently aggravated by her workplace. Dr. Gerstenblith stated that her condition had
apparently persisted for many years since stopping work and she continued to have recurrent
episodes of bronchospasms at times of exposure. He further stated, “However, it is difficult to
say whether the worsening of [appellant’s] condition could be related to her obesity and other
medical problems. However, the reactive airways disease does appear to be playing a large role
in her current disability.” Dr. Gerstenblith further stated that appellant’s asthmatic condition was
considerably worse in the 10 years after her workplace exposure compared to the 10 years before
workplace exposure and “How much of her condition currently is related to her morbid obesity
as well as possibly related to her gastroesophageal reflux disease is difficult to determine.”
Further development of the medical evidence was undertaken as OWCP referred
appellant for a second opinion examination by Dr. Natvarlal Rajpara, a pulmonary specialist.
The questions posed to Dr. Rajpara concerned both a continuing employment-related condition
as well as a permanent impairment. In a report dated September 24, 2008, Dr. Rajpara provided
a history and results on examination. He diagnosed chronic persistent asthma and stated that the
diagnosis was “not work injury by direct cause.” Dr. Rajpara stated that appellant’s disability
was mostly based on morbid obesity, as mild asthma was not enough to make her disabled and
she could work in a clerical job with a clean environment. In a supplemental report dated
December 4, 2008, he stated that her asthma appeared to be well controlled. Dr. Rajpara stated
that while appellant’s condition may have been aggravated by exposure to dust and smoke at

2

work, she was not currently exposed and such exposure was not contributing to any
exacerbation. He concluded that a pulmonary impairment was not work related.
By decision dated December 17, 2008, OWCP determined that appellant was not entitled
to a schedule award. Appellant requested a review of the written record and submitted a May 11,
2009 report from Dr. Gaber providing results on examination. Dr. Gaber opined that she had a
permanent impairment due to exposure to dust and smoke at the employing establishment.
In a decision dated August 28, 2009, OWCP’s hearing representative determined that
there was a conflict in the medical evidence as to whether the employment-related aggravation of
asthma had resolved. The hearing representative stated that this issue must be adjudicated before
a decision as to a schedule award could be rendered, and the case was remanded for resolution of
the conflict.
OWCP selected Dr. Raja Ayash, a Board-certified pulmonary specialist, as a referee
physician. In a report dated November 9, 2009, Dr. Ayash provided a history and results on
examination. The chest examination was reported as clear, with possible minimal wheezing on
forced expiration. Dr. Ayash stated that appellant “suffers from bronchial asthma and, in my
opinion, it is not work[-]related/occupational asthma, but it has been accepted so far that it is
work[-]related aggravation of asthma and she has been out of work since 1991. If [appellant’s]
asthma is employment related, it would have ceased or resolved, but the patient continues to
have symptoms of bronchial asthma and she is classified as moderately persistent asthma, as she
has symptoms daily.” Dr. Ayash noted that she did have asthma prior to her federal
employment, and would probably have symptoms all her life that could be controlled with
bronchodilator therapy. In a follow-up note dated December 28, 2009, he reviewed results on
pulmonary function tests and an echocardiogram. Dr. Ayash stated that appellant’s “symptoms
were exacerbated during her employment but subsequently, she continued to have the same
symptoms. If the patient has any impairment on the job, it is not related to her bronchial asthma,
but could be related to her current weight, as she has a BMI [body mass index] of 51, with mild
right heart dysfunction, as noted by echocardiogram.” Dr. Ayash concluded that appellant could
return to work and her employment-related aggravation had resolved.
In a letter dated February 24, 2010, OWCP notified appellant that it proposed to
terminate her compensation for wage-loss and medical benefits. Appellant submitted a March 8,
2010 report from Dr. Gaber, who opined that she had a preexisting asthma that was permanently
worsened as a result of exposure during federal employment. Dr. Gaber stated that it was not
unusual for someone with asthma to have long-term problems even though no longer exposed, as
irritants can cause permanent change to bronchial walls and set up an inflammatory process that
never completely clears.
By decision dated April 2, 2010, OWCP terminated compensation for wage-loss and
medical benefits effective April 11, 2010. It found the weight of the evidence was represented
by Dr. Ayash.
Appellant requested a hearing before OWCP’s hearing representative, which was held on
August 4, 2010. By decision dated October 22, 2010, the hearing representative affirmed the
April 2, 2010 termination decision.

3

LEGAL PRECEDENT
Once OWCP accepts a claim, it has the burden of justifying termination or modification
of compensation. After it has been determined that an employee has disability causally related to
his employment, OWCP may not terminate compensation without establishing that the disability
had ceased or that it was no longer related to the employment.2
ANALYSIS
In the present case, OWCP terminated compensation for wage-loss and medical benefits
effective April 11, 2010, finding the weight of the medical evidence was represented by
Dr. Ayash, the physician selected as a referee physician under 5 U.S.C. § 8123(a).3 The accepted
condition in this case was a temporary aggravation of asthma.
With respect to the issue of disability, when the accepted injury is a pulmonary condition
based on environmental exposure in federal employment, there are additional considerations. As
the Board has explained, if symptoms have subsided and there is a concern that renewed
exposure to the environmental factors would cause a resumption of symptoms, there is no
continuing employment-related disability.4 If the evidence shows there was a permanent change
in the claimant’s condition as a result of the federal employment exposure, such as a heightened
sensitivity to wider field of allergens, then an employment-related disability may be established.5
OWCP did not provide a clear explanation of the issues regarding disability in this case
to Dr. Ayash, and his reports do not demonstrate an understanding of the issues. Dr. Gerstenblith
provided an opinion that appellant could “return to work.” The basis for this opinion appeared to
be his conclusion that the employment-related aggravation had resolved, but as to the opinion
that the employment-related condition had resolved, Dr. Ayash failed to provide a rationalized
medical opinion. Dr. Ayash initially stated that the underlying bronchial asthma was not
employment related, but that was not the issue. OWCP accepted an aggravation, and it was not
disputed that appellant had a preexisting asthma condition. Dr. Ayash then stated, “If her asthma
was employment related, then it would have ceased or resolved….” It is not clear whether “her
asthma” is referring to the accepted aggravation or the underlying condition. There is no
explanation as to why, if he is referring to the accepted aggravation, it would have ceased or
resolved. Dr. Ayash acknowledged that symptoms were aggravated by employment, and then
stated that appellant “continued to have the same symptoms.” The continuation of the same
2

Elaine Sneed, 56 ECAB 373 (2005); Patricia A. Keller, 45 ECAB 278 (1993); 20 C.F.R. § 10.503.

3

FECA provides that, if there is a disagreement between the physician making the examination for the United
States and the physician of the employee, the Secretary shall appoint a third physician who shall make the
examination. 5 U.S.C. § 8123(a). The implementing regulations state that if a conflict exists between the medical
opinion of the employee’s physician and the medical opinion of either a second opinion physician or OWCP’s
medical adviser, OWCP shall appoint a third physician to make an examination. This is called a referee
examination and OWCP will select a physician who is qualified in the appropriate specialty and who has no prior
connection with the case. 20 C.F.R. § 10.321 (1999).
4

See Gerald D. Alpaugh, 31 ECAB 589 (1980).

5

See James L. Hearn, 29 ECAB 278, 287 (1978); M.G. Docket No. 11-179 (issued September 7, 2011).

4

symptoms does not itself provide any explanation of why an employment-related aggravation
would have ceased or resolved. On its face the continuation of symptoms would appear to
support the opposite conclusion. If Dr. Ayash believed that there was no permanent change
caused by employment exposure, and that at some specific point the employment-related
aggravation resolved, he needed to clearly state this and provide supporting medical rationale for
this opinion. The November 9 and December 28, 2009 reports do not provide a rationalized
medical opinion.
It is OWCP’s burden of proof to terminate compensation for wage-loss and medical
benefits. There remains an unresolved conflict under 5 U.S.C. § 8123(a). As a result, the Board
finds it did not meet its burden in this case.
CONCLUSION
The Board finds OWCP did not meet its burden of proof to terminated compensation for
wage-loss and medical benefits effective April 11, 2010.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 22, 2010 is reversed.
Issued: December 5, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

